Exhibit 10.3

AMENDMENT TO THE

SUPPLEMENTAL INCOME PLAN OF

THE PBSJ CORPORATION

EFFECTIVE JANUARY 12, 1988

MODIFIED SEPTEMBER 27, 1995

WHEREAS, The PBSJ Corporation (the “Corporation”) previously adopted the
Supplemental Income Plan (the “Plan”), effective as of January 12, 1988.

WHEREAS, the Corporation reserves the right to amend the Plan.

WHEREAS, the Corporation desires to amend the Plan to comply with Section 409A
of the Internal Revenue Code (the “Code”).

WHEREAS, the Corporation recently adopted the Key Employee Capital Accumulation
Plan, effective as of September 30, 2008 as a continuation of the non-stock
benefits under the Plan with respect to active employees.

NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2009, as
follows:

I.

The following is added as a new Section 2.12 of Article II of the Plan:

2.12 “Separation from Service” shall mean to the extent necessary to comply with
Section 409A of the Internal Revenue Code, references to “termination of
employment,” “separation from service” or variations thereof in the Plan as
applied to the Tier 2 SIP benefits described in Article IV shall mean the
Employee’s “separation from service” from the PBS&J Controlled Group within the
meaning of Section 409A(a)(2)(A)(i) of the Code and the rules of Treasury
Regulations Section 1.409A-1(h); provided that “less than 50%” is adopted in
lieu of the default “20% or less” standard for determining a separation from
service. The “PBS&J Controlled Group” means the Corporation and every entity or
other person which collectively with the Corporation constitutes a single
service recipient (as that term is defined in Treasury Regulations Sections
1.409A-1(g)) as the result of the application of the rules of Treasury
Regulations Sections 1.409A-1(h)(3).

II.

Section 4.2 of Article IV of the Plan shall be replaced with the following:

4.2 A Participant shall be deemed disabled if he meets the definition of
“disability” as set forth in Section 1.409A-3(i)(4) of the Treasury regulations.



--------------------------------------------------------------------------------

III.

The following is hereby added as new Sections 5.3 and 5.4 of Article V of the
Plan:

 

5.3    (A)    Benefits for Participants that were (i) employed on September 30,
2008 and (ii) eligible under the Plan for non-stock benefits have been converted
to the Key Employee Capital Accumulation Plan and will be provided in accordance
with the requirements of that plan document.    (B)    For Participants who
terminated employment prior to September 30, 2008, any non-stock benefits shall
be paid in accordance with this Plan.

5.4 The annual non-stock benefits that are in pay status as of December 31, 2008
shall continue to be paid in accordance with the current payment schedule. Such
payment terms may not be changed. To the extent that payment has not yet
commenced, the non-stock benefits shall be paid in monthly installments for a
period of 10 years commencing on the date that is 30 days following the
Participant’s Separation from Service (including death) or in the case of a
Disability Benefit described in Section 5.2 of the Plan, the date set forth
therein.

IV.

The following is hereby added as a new Section 8.12 of Article VIII of the Plan:

8.12 Section 409A Compliance. The Company intends for this Plan to conform in
all respects to the requirements under Section 409A of the Code, the failure of
which would result in the imposition or accrual of penalties, interest or
additional taxes under Section 409A of the Code (the “Section 409A
Requirements”). Accordingly, the Company intends for this Plan to be
interpreted, construed, administered and applied in a manner as shall meet and
comply with the Section 409A Requirements, and in the event of any inconsistency
between this Plan and the Section 409A Requirements, this Plan shall be reformed
so as to meet the Section 409A Requirements. Any reference in this Plan to
Section 409A of the Code, or any subsection thereof, shall be deemed to mean and
include, to the extent then applicable and then in force and effect (but not to
the extent overruled, limited or superseded), published rulings, notices and
similar announcements issued by the Internal Revenue Service under or
interpreting Section 409A of the Code and regulations (proposed, temporary or
final) issued by the Secretary of the Treasury under or interpreting
Section 409A of the Code.

IN WITNESS WHEREOF, this Amendment has been executed as of this 31st day of
December, 2008.

 

THE PBSJ CORPORATION

By:

 

/s/ Donald J. Vrana

Title:

 

SVP and CFO

“CORPORATION”

 

2